Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al., US PGPub 2010/0100604, in view of Li, US PGPub 2011/0055559.
With respect to claim 1, Fujiwara teaches an information processing device comprising: 
a characteristics monitoring unit that monitors characteristics information that indicates its performance of each information stored in a storage device, and includes input/output characteristics, in pars. 54-56. Fujiwara fails to teach monitoring characteristics information that indicates the lifetime of each information stored in the storage device.  Li teaches this in 
a determination unit that determines, based on monitored characteristics information including the input/output characteristics, whether a change instruction for changing characteristics is to be notified to the storage device, in par. 57, and 
a notification unit that notifies the storage device of the change instruction when the determination unit determines that the change instruction is to be notified, in pars. 58-60. 
Li teaches wherein the lifetime of each of information stored in the storage device is a retention period of each file stored in the storage device, in pars. 17-18.
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date, to modify the storage monitoring device of Fujiwara with the storage monitoring device of Li, in order to monitor for retention periods of files, which allows configurable retention periods depending on the type of files stored, as taught by Li in par. 16.
With respect to claim 2, Fujiwara teaches the information processing device according to claim 1, wherein the determination unit determines that the change instruction is to be notified when trend of input/output characteristics with respect to the storage device are not appropriate for present assumed characteristics of the storage device based on the monitored characteristics information, in pars. 58-60. 
With respect to claim 3, Fujiwara teaches the information processing device according to claim 1, wherein the determination unit determines that the change instruction is to be notified when the monitored characteristics information monitored trend of the characteristics 
With respect to claim 4, Fujiwara teaches the information processing device according to claim 1, wherein the input/output characteristics include characteristic values for each input/output characteristics type, and the change instruction includes a setting value to make recovered the characteristics value that falls outside of an allowable range with respect to the input/output characteristics type, in par. 104. 
With respect to claim 5, Fujiwara teaches the information processing device according to claim 1, further comprising an execution unit that executes trend of input/output characteristics with respect to the storage device in response to an input/output request with respect to the storage device from a service, wherein the notification unit notifies the storage device of the change instruction for each service, in pars. 58-60.
With respect to claim 6, Fujiwara teaches the information processing device according to claim 5, further comprising a service monitoring unit that monitors service information related to the service, wherein the determination unit determines, based on the monitored characteristics information further including the service information, whether the change instruction is to be notified, in par. 66. 
With respect to claim 7, Fujiwara teaches the information processing device according to claim 1, further comprising a storage monitoring unit that monitors an internal condition of the storage device, wherein the determination unit determines, based on the monitored characteristics information further including the internal condition, whether the change instruction is to be notified, in pars. 54-56. 
With respect to claim 8, Fujiwara teaches the information processing device according to claim 7, wherein the internal condition indicates a condition value for each internal state type, and the change instruction includes a setting value to make recovered the condition value that falls outside of an allowable range of the storage device with respect to the internal state type, in par. 91.
With respect to claim 9, Fujiwara teaches the information processing device according to claim 1, further comprising a communication monitoring unit that monitors communication characteristics of communication with an external device, wherein the determination unit determines, based on the monitored characteristics information further including the communication characteristics, whether the change instruction is to be notified, in pars. 54-55, the external cache being the external device of the claim. 
With respect to claim 10, Fujiwara teaches the information processing device according to claim 9, wherein the communication characteristics include a communication characteristics value for each communication characteristics type, and the change instruction includes a setting value to make recovered the communication characteristics value that falls outside of an allowable range of the storage device with respect to the communication characteristics type, in pars. 90-91. 
With respect to claim 11, Fujiwara teaches the information processing device according to claim 9, wherein the determination unit determines whether the change instruction is to be notified, based on the monitored characteristics information further including the statistical values of a plurality of communication characteristics including the communication characteristics acquired from another information processing device, in par. 66. 
With respect to claim 12, Fujiwara teaches the information processing device according to claim 1, further comprising a receiving unit that receives timing information indicating a request notification timing from the storage device, wherein when the determination unit determines that the change instruction is to be notified, the notification unit notifies the storage device of the change instruction at a notification timing determined based on the determined timing and the request notification timing indicated by the timing information, in pars. 54-57, the response time being the determined timing. 
With respect to claim 13, Fujiwara teaches the information processing device according to claim 1, further comprising a deriving unit that derives characteristics after change of the storage device, based on the change instruction, wherein the notification unit notifies the storage device of the derived characteristics after change instead of the change instruction.
Claim 14 is method that corresponds to the device of claim 1, and is rejected using similar logic.
Claim 15 is a storage medium that corresponds to the device of claim 1, and is rejected using similar logic.
Claim 16 is a system that corresponds to the device of claim 1, and is rejected using similar logic.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that Aasland fails to teach the new limitation “wherein the lifetime of each of information stored in the storage device is a retention period of each file stored in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136